Citation Nr: 9926147	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for back 
pain.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for ulcers. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  There is a period of National Guard service 
from December 1970 to July 1990, but the active duty dates 
have not been verified.  

In December 1993, the veteran commenced a claim alleging 
entitlement to service connection for hearing loss, low back 
pain, and ulcers.  In a November 1994 decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina denied the claims.  The hearing loss 
claim was denied on the basis that the evidence of record did 
not show that the audiometric findings met the criteria for a 
grant of service connection for defective hearing.  The claim 
for low back pain and the claim for ulcers were denied on the 
basis that a chronic condition was not shown by the service 
medical records.  Notice of the RO's denial and information 
concerning the veteran's appellate rights were addressed in a 
letter dated in November 1994.  The veteran filed a notice of 
disagreement in December 1994 and a statement of the case was 
issued in April 1995.  However, the veteran did not file a 
substantive appeal.  As a result, the November 1994 decision 
became final. 

In 1996, the veteran applied to reopen those claims.  These 
matters came to the Board of Veterans' Appeals (Board) from a 
March 1996 decision of the RO, which determined that new and 
material evidence had not been submitted to warrant reopening 
the claims of service connection for hearing loss, back pain, 
and ulcers.  A notice of disagreement was submitted in 
October 1996.  In November 1996, a statement of the case was 
issued and the veteran filed his substantive appeal.  A 
personal hearing was conducted at the RO in June 1997.

REMAND

As noted in the Introduction, there is a period of National 
Guard service from December 1970 to July 1990, but the active 
duty dates have not been verified.  However, the medical 
records for periods of National Guard service are associated 
with the claims folder.  When VA receives an incomplete 
petition to reopen a claim of entitlement to service 
connection, and VA is on notice that relevant evidence may 
exist or could be obtained which would complete the petition, 
VA is obligated to assist the claimant in understanding what 
evidence is required.  38 U.S.C.A. § 5103(a) (West 1991); 
Graves v. Brown, 8 Vet. App. 522 (1996). 

The Board notes that when the RO denied the claims in 1994, 
it was noted that the service medical records for his 1966 to 
1968 period of service could not be obtained, and that 
additional requests were being made in order to secure them.  
The RO informed the veteran that his claim would be re-
evaluated upon receipt of those records.  The veteran has 
referred to this issue, particularly in his substantive 
appeal.  In Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 
1999), it was held that the claim does not become final for 
purposes of appeal where there is a breach of the duty to 
assist in which the VA failed to obtain pertinent service 
medical records specifically requested by the claimant, and 
failed to provide the claimant with notice explaining the 
deficiency.  That is not the case here since the veteran was 
notified of such deficiency, and the RO has made repeated 
attempts to obtain the records.  Therefore, the duty to 
assist was not breached in this instance.  However, the RO 
should make another attempt to secure records sufficient to 
characterize the veteran's National Guard duty from July 1978 
to March 1990 ("AGR" status).  Characterization of this 
service, or portions thereof, as active duty for training, 
inactive duty training, or non-duty status, is important as 
the disabilities at issue were all noted during this time.  
In addition, although the veteran's retirement orders specify 
that he was in "AGR" status during the entire period, the 
veteran has testified that his service was under Title 10 
from 1978 to 1983, and Title 32 thereafter.  This, too, can 
affect characterization of service.

For the reasons stated, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain National Guard 
personnel records sufficient to 
characterize all of the periods of active 
duty for training and inactive duty 
training associated with the reported 
National Guard service beginning in 1970. 

2.  The RO should adjudicate the issues 
of whether new and material evidence has 
been submitted to reopen the claims of 
service connection for hearing loss, 
back pain and ulcers.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

